Citation Nr: 0529903	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-25 346	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a personality 
disorder. 
 
2.  Entitlement to service connection for paranoid 
schizophrenia.



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The appellant had periods of active duty for training 
(ACDUTRA) from April 17, 1975 to July 18, 1975, and from May 
1, 1985, to June 18, 1985.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2003 
rating decision of the VA Regional Office (RO) in Muskogee, 
Oklahoma that declined to reopen a previously denied claim of 
service connection for a personality disorder and denied 
service connection for schizophrenia, paranoid type.  

(The issue of entitlement to service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below.)


FINDINGS OF FACT

1.  The RO denied service connection for a personality 
disorder in November 1990; the appellant was notified of the 
denial in December 1990, but did not initiate an appeal.  

2.  The evidence received since the November 1990 decision is 
new, but it does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's November 1990 decision that denied the 
appellant's claim of entitlement to service connection for a 
personality disorder is final. 38 U.S.C.A. § 7105 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a 
personality disorder has not been received; the claim is not 
reopened. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen the claim of entitlement to 
service connection for a personality disorder that the RO 
initially denied in a rating decision dated in November 1990 
and was not appealed.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005) are applicable to attempts to reopen claims of 
entitlement to service connection.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With respect to the duty to notify, the 
Board notes that letters and the April 2004 statement of the 
case have told the appellant what was required to reopen, 
what he was required to do, and what VA would do.  It was 
evident from the notifications the RO sent that he was award 
that he was to submit any pertinent evidence in his 
possession.  Consequently, the Board finds that the duty to 
notify has been met.  38 C.F.R. § 3.159.  (Although all 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim to reopen, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(c)(d)).  
In the instant case, however, there is no reasonable 
possibility that any assistance from VA would aid the 
appellant in substantiating his claim because, as will be 
explained below, the law prohibits service connection for a 
personality disorder, and the appellant has not asserted that 
this disorder arises as a result of other disease or injury, 
such as brain trauma.  Accordingly, the Board finds that VA 
is not required to assist the appellant in the development of 
this claim.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (in cases where the law is dispositive of the claim, 
the claim should be denied due to a lack of entitlement under 
the law).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred while performing inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2002 & Supp. 
2005).  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and service.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Under pertinent law and VA regulations, as interpreted by the 
Court of Appeals for Veterans Claims (Court), VA may reopen 
and review a claim which has been previously denied if new 
and material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For claims to 
reopen filed on or after August 29, 2001, such as the 
appellant's, new evidence means evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005); 66 Fed. Reg. 45620 (Aug. 29, 
2001).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (in this case, the RO's November 
1990 denial of the claim) in determining whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin.  Additionally, 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

The evidence that was of record when the RO initially 
considered the appellant's claim in November 1990 consisted 
of training records dated between April and July 1975 that 
indicated no psychiatric complaints, symptoms or findings.  
Training records from an ensuing period of ACDUTRA in 1985 
reflect that the appellant was described as an older passive-
dependent personality disorder trainee and was not able to 
function in the Army lifestyle.  He was observed to be very 
nervous and insecure.  It was felt that he could be a problem 
for himself or others due to his high level of anxiety and 
not suitable for military service.  In additional comments, 
it was reported that the appellant had an extremely negative 
attitude, a total lack of motivation and a total failure to 
respond to counseling.  It was recommended that he be 
discharged as soon as possible for the good of the service.  
The appellant was determined to have a severe personality 
disorder and received entry level separation in June 1985 on 
the basis of such.  

Service connection for a personality disorder was denied by 
the RO rating decision in November 1990 on the basis that it 
was not a disability under the law.  The appellant attempted 
to reopen his claim in August 2002.

The additional evidence associated with the claims file since 
the RO's November 1990 denial of the claim for a personality 
disorder includes Social Security records that contain 
extensive private clinical information dating from 1974.  In 
July of that year, at the age of 20, the appellant was shown 
to have sought treatment for "emotional problems."  He said 
that he was unable to hold a job.  He was admitted for 
treatment and was discharged two days later after it was felt 
that he had attained maximum hospital benefit.  Progress was 
unchanged.  A diagnosis of immature personalty was rendered.  
He was readmitted for similar symptoms in January 1976 
whereupon the discharge diagnosis of immature personality was 
continued.  Private clinical records dating from 1985 through 
1998 reflect continuing treatment for various psychiatric 
diagnoses, including personality disorder. 

The Board finds in this instance that while most of the 
medical evidence received since the final denial of the claim 
in November 1990 is new in the sense that it was not part of 
the record at that time, it is not material to the claim 
currently under consideration.  This is because the 
additional information does not tend to prove any 
relationship between any period of ACDUTRA and the 
appellant's personality disorder that was not already 
demonstrated earlier.  This is particularly so given the law 
regarding personality disorders that are not the result of 
other disease or injury, such as brain trauma.  38 C.F.R. 
§ 3.303; see also VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Thus, this 
evidence does not raise a reasonable possibility of 
substantiating the claim, whether considered by itself or in 
conjunction with previously presented evidence.  The Board 
observes that the additional evidence presented in support of 
the claim to reopen service connection for a personality 
disorder simply consists of clinical records showing 
treatment for various psychiatric disabilities, including a 
personality disorder, and does not suggest any basis for an 
outcome which differs from the prior determination in this 
regard.  It is thus concluded that new and material evidence 
has not been submitted to reopen the claim of service 
connection for a personality disorder.  The claim is 
therefore not reopened.  See 38 C.F.R. § 3.156.




ORDER

The application to reopen a claim of entitlement to service 
connection for a personality disorder is denied.


REMAND

The appellant asserts that he now has an acquired psychiatric 
disorder, claimed as schizophrenia, paranoid type, that was 
incurred during or as the result of ACDUTRA.

The Board notes that the record contains a number of 
authorizations to request medical records on the appellant's 
behalf that were received in July 2003.  The providers listed 
included Dr. Joel S. Sabangam, St. Joseph Hospital, Griffin 
Memorial Hospital, Arbuckle Memorial Hospital, and Unity 
Hospital.  An authorization for release of medical records 
from the U.S. Naval Hospital in San Diego, California was 
also received in April 2004.  It does not appear that there 
has been any attempt to retrieve these records.  This must be 
accomplished in light of VA's duty to assist the appellant, 
and the Veterans Claims Assistance Act of 2000 (VCAA); 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005).

Additionally, the Board observes that the appellant has never 
had a VA examination for compensation and pension purposes.  
He should therefore be scheduled for a VA psychiatric 
examination to ascertain the onset of the claimed disability.  
The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination by a specialist 
when indicated, and conducting a thorough and contemporaneous 
medical examination, and providing a medical opinion, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED the following actions:

1.  Clinical records should be requested 
from Dr. Joel S. Sabangam, St. Joseph 
Hospital, Griffin Memorial Hospital, 
Arbuckle Memorial Hospital, and Unity 
Hospital utilizing the authorizations of 
record.  Any additional evidence 
received should be associated with the 
claims file, if not already of record.  
(If more recent authorizations are 
required, the appellant should be 
contacted.)

2.  Following a reasonable period of 
time for receipt of any additional 
information requested above, the 
appellant should be scheduled for a VA 
psychiatric examination.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail and correlated to 
specific diagnoses.  The claims file and 
a copy of this remand should be made 
available to the physician designated to 
examine the appellant.  A comprehensive 
clinical history should be obtained.  
Based on the evidence of record, 
including medical records prepared in 
conjunction with the appellant's periods 
of ACDUTRA, the examiner should provide 
an opinion, with complete rationale, as 
to the medical probabilities that 
paranoid schizophrenia began during a 
period of ACDUTRA.  (If it is determined 
that the appellant does not experience 
paranoid schizophrenia, detailed 
explanations for this conclusion should 
be provided.)

3.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue remaining 
on appeal.  If the benefit sought is 
not granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


